In re DeSalvo, Randy J.;—Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “G”, No. 87-1109; to the Court of Appeal, Fifth Circuit, No. 91-KH-0209.
Granted and transferred to the Twenty-Fourth Judicial District Court for filing as a petition seeking out of time appeal of the sentences. The district court is ordered to appoint counsel and grant relator an out of time appeal which will afford him the opportunity to have appellate review of his excessive sentences claim.